



Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (“Agreement”) is entered into as of January
29, 2018, by and between Arik Prawer (“Executive”) and Zillow, Inc., a
Washington corporation (the “Company”).
RECITALS
A.The Company wishes to secure the services of Executive pursuant to the terms
set forth in this Agreement.
B.Executive wishes to be employed by Company pursuant to the terms set forth in
this Agreement.
C.The Company’s offer of employment pursuant to this Agreement is contingent
upon Executive’s submission to, and successful completion of, the Company’s
background check process.
D.The effective date of this Agreement shall be Executive’s first day of actual
work for the Company (should that date come later in time than the date
Executive signs this Agreement) (“Effective Date”).
E.The Company and Executive intend that, while his initial title under this
Agreement will be Chief Business Development Officer, Executive will transition
to the title of President of a future entity related to the Company within
approximately twelve (12) months of the execution of this Agreement by both
parties; provided that, Executive’s eventual title is also subject to change via
mutual agreement between Company and Executive. Notwithstanding such transition,
Executive’s employment shall continue to be governed by the terms of this
Agreement.
1.
EMPLOYMENT

Executive will report to the Company’s Chief Executive Officer. Subject to
Section 3.4, changes may be made from time to time by the Company in its sole
discretion to the duties, reporting relationships and title of Executive.
Executive will perform the duties as are commensurate and consistent with
Executive’s position and will devote Executive’s full working time, attention
and efforts to the Company and to discharging the responsibilities of
Executive’s position, and such other duties as may be assigned from time to time
by the Company, which relate to the business of the Company and are reasonably
consistent with Executive’s position (excluding periods of vacation, holidays,
illness, incapacity and sick leave). During Executive’s employment, Executive
will not engage in any business activity that, in the reasonable judgment of the
Company’s Chief Executive Officer, conflicts with the duties of Executive under
this Agreement, whether or not such activity is pursued for gain, profit or
other advantage; notwithstanding the foregoing, Executive's continued board
service with Western Property Fund, LLC and status as a limited partner in
various investment funds previously identified by Executive to the Company are
not in conflict with the duties of Executive under this Agreement. Executive
agrees to comply with the Company’s standard policies and procedures, including
the Company’s Confidential Information, Inventions, Nonsolicitation and
Noncompetition





--------------------------------------------------------------------------------





Agreement (“Confidentiality Agreement”) and Mutual Agreement to Arbitrate Claims
(“Arbitration Agreement”), both of which are to be executed by Executive
contemporaneously with Executive’s execution of this Agreement, and with all
applicable laws and regulations.
2.
COMPENSATION AND BENEFITS

The Company agrees to pay or cause to be paid to Executive, and Executive agrees
to accept in exchange for the services rendered hereunder, the following
compensation and benefits:
2.1    Annual Salary
Executive’s compensation shall consist of an annual base salary in the gross
amount of Four Hundred Eighty-Six Thousand dollars ($486,000.00), payable in
semi-monthly installments in accordance with the payroll practices of the
Company and subject to customary deductions and withholdings (“Salary”).
Executive’s Salary shall be reviewed, and shall be subject to change, by the
Company’s Board of Directors (or the Compensation Committee thereof) at least
annually while Executive is employed hereunder.
2.2    Signing Bonus
In connection with his hire and anticipated successful integration into the
Company, Executive shall also receive a signing bonus in the gross amount of
Seven Hundred Fifty Thousand dollars ($750,000.00) (“Signing Bonus”). The
Company will pay the Signing Bonus to Executive in two installments. The first
installment will be a lump sum payment in the gross amount of Five Hundred
Thousand dollars ($500,000.00), less customary deductions and withholdings, made
by the Company within thirty (30) days of the commencement of Executive’s
initial employment with the Company. The second installment will be a lump sum
payment in the gross amount of Two Hundred Fifty Thousand dollars ($250,000.00),
less customary deductions and withholdings, made by the Company within thirty
(30) days of the Executive’s completion of twelve (12) months of consecutive
work for the Company, as measured from the Effective Date of this Agreement;
provided that, the second installment of the Signing Bonus shall not be due or
payable to Executive if he has been or is in the process of being terminated for
Cause, or resigned or announced his intention to resign without Good Reason, by
the date when the installment payment would otherwise be due. Payment of the
Signing Bonus shall be made by direct deposit of the relevant installment into
Executive’s bank account then on file with the Company.
2.3    Bonus and Equity Awards
Executive shall be eligible to participate in the Company’s incentive bonus
plans as may be adopted from time to time by the Board of Directors (or the
Compensation Committee thereof), subject to and in accordance with the terms and
conditions of such plans. Subject to approval by the Board of Directors (or the
Compensation Committee thereof), Executive shall be eligible to receive the
following equity awards (“Awards”) under the Zillow Group Amended and Restated
2011 Incentive Plan (“Plan”):





--------------------------------------------------------------------------------





(a)    A nonqualified stock option for a number of shares of the Company’s Class
C Capital Stock calculated by dividing $1,000,000 by the Black-Scholes-Merton
value of an option on the Company’s Class C Capital Stock applying the valuation
model inputs (i.e., expected volatility, expected dividend yield, risk-free
interest rate, weighted-average expected life) used by the Company to value its
stock options for financial reporting purposes for the fiscal quarter preceding
the Effective Date, except that the current share price applied in the
Black-Scholes-Merton model shall be equal to the average closing price of the
Company’s Class C Capital Stock during the 30-day period preceding the Effective
Date (the “Initial Option”). The Initial Option will have a ten (10)-year term
(subject to earlier termination in the event of Executive’s termination of
employment), a per share exercise price equal to the closing price of the
Company’s Class C Capital Stock on the date of grant, and will vest in
accordance with the following schedule: 1/4th of the total number of shares
subject to the Initial Option shall vest on the one (1)-year anniversary of the
Effective Date and an additional 1/16 shall vest quarterly thereafter over the
next three (3) years. The Initial Option shall have the terms and conditions as
set forth in a Nonqualified Stock Option Grant Notice and a Nonqualified Stock
Option Agreement to be executed by Executive and the Company pursuant to the
Plan.
(b)    Restricted Stock Units for that number of shares of the Company’s Class C
Capital Stock calculated by dividing $4,500,000 by the average closing price of
the Company’s Class C Capital Stock on the sixty (60) trading days preceding the
Effective Date (“Initial RSUs”), such Initial RSUs to vest and be settled in one
(1) share of Class C Capital Stock for each share subject to the Initial RSUs in
accordance with the following vesting schedule: 1/4th of the total number of
Initial RSUs shall vest on the one (1)-year anniversary of the Effective Date,
and an additional 1/16th of the Initial RSUs shall vest quarterly thereafter
over the next three (3) years. The Initial RSUs shall have the terms and
conditions as set forth in a Restricted Stock Unit Award Notice and a Restricted
Stock Unit Award Agreement to be executed by Executive and the Company pursuant
to the Plan.
(c)    Vesting of the Awards shall be subject to Executive’s continued
employment with the Company on an applicable vesting date. Awards shall be
subject to applicable payroll taxes and withholding upon vesting or exercise of
the Awards, as applicable, and shall be subject to the terms and conditions of
individual agreements evidencing the Awards and the equity plan under which the
Awards are granted. For the avoidance of doubt, any adjustments to the Initial
Options and Initial RSUs shall be governed by Section 15 of the Plan and shall
be consistent with adjustments made to other awards outstanding under the Plan
held by the Company’s executive officers.
(d)    Executive will be eligible to participate in the Company's 2018 year-end
annual review process and will be eligible to receive annual equity awards
beginning in calendar year 2019 and each subsequent year of employment.
Executive shall be eligible to receive an annual equity award (beginning in
calendar year 2019) in the aggregate amount of $2,000,000 per year, and
Executive may elect to receive such annual equity award in the form of 100%
restricted stock units, 100% nonqualified stock options or a combination of the
two in 25% increments. The number of shares of capital stock of the





--------------------------------------------------------------------------------





Company, or any successor company, underlying any elected restriction stock unit
award, shall be determined by dividing (i) the portion of the $2,000,000 annual
equity award elected by Executive to be in the form of a restricted stock unit
award, by (ii) the average closing price of the Company’s capital stock during
the 30-day period preceding January 15th of the applicable year, with any
fractional share rounded to the nearest whole share (0.5 to be rounded up). The
number of shares of the capital stock of the Company, or any successor company,
underlying any elected nonqualified stock option, shall be determined using a
Black-Scholes-Merton value applying the valuation model inputs (i.e., expected
volatility, expected dividend yield, risk-free interest rate, weighted-average
expected life) used by the Company to value its stock options for financial
reporting purposes for the fiscal quarter preceding January 15th of the
applicable year, except that the current share price applied in the
Black-Scholes-Merton model shall be equal to the average closing price of the
Company’s capital stock during the 30-day period preceding January 15th of such
year, in an amount equal to the portion of the $2,000,000 annual equity award
elected by Executive to be in the form of a nonqualified stock option award with
any fractional share rounded to the nearest whole share (0.5 to be rounded up).
The vesting schedule, grant date, exercise price and other terms of such annual
equity awards shall be determined by the Company and generally shall be
consistent with the Company’s equity award policies and practices with respect
to individuals serving in comparable positions receiving equity awards in
connection with the annual review process.
2.4    Benefits
Executive shall be eligible to participate, subject to and in accordance with
applicable eligibility requirements, in such employee benefit plans, policies,
programs and arrangements as are generally provided to the Company’s other
similarly situated executives, which shall include, at a minimum, basic health,
dental and vision insurance.
2.5    Vacation and Other Paid Time Off Benefits
Each calendar year, Executive shall be entitled to that number of weeks of paid
vacation per year equal to those provided to similarly situated executives of
the Company, in accordance with the plans, policies, programs and arrangements
of the Company applicable to similarly situated executives of the Company
generally. Executive also shall be provided such holidays and sick leave as the
Company makes available to all of its other employees.
3.
TERMINATION

3.1    Employment At Will
Executive acknowledges and understands that employment with the Company is
terminable at will and can be terminated by either party for no reason or for
any reason not otherwise specifically prohibited by law. Nothing in this
Agreement is intended to alter Executive’s at-will employment status or obligate
the Company to continue to employ Executive for any specific period of time, or
in any specific role or geographic location. Except as expressly provided for in
this Agreement, upon any termination of employment, Executive shall not be
entitled to receive any payments or benefits under this Agreement other than
unpaid Salary earned through the date of termination and unused vacation that
has accrued as of the date





--------------------------------------------------------------------------------





of Executive’s termination of employment that would be payable under the
Company’s standard policy (collectively, the “Accrued Obligations”).
3.2    Automatic Termination on Death or Total Disability
This Agreement and Executive’s employment hereunder shall terminate
automatically upon the death or Total Disability of Executive. “Total
Disability” shall mean a mental or physical impairment of Executive that is
expected to result in death or that has lasted or is expected to last for a
continuous period of twelve (12) months or more and that causes Executive (i) to
be unable to perform his or her material duties for the Company, (ii) to be
unable to engage in any substantial gainful activity, or (iii) to lose legal
capacity. Executive and the Company hereby acknowledge that Executive’s ability
to perform Executive’s duties is the essence of this Agreement. Termination
hereunder shall be deemed to be effective (a) at the end of the calendar month
in which Executive’s death occurs or (b) immediately upon a determination by the
Board of Directors (or the Compensation Committee thereof) of Executive’s Total
Disability. In the case of termination of employment under this Section 3.2,
Executive shall not be entitled to receive any payments or benefits under this
Agreement other than any Accrued Obligations and full accelerated vesting of any
unvested outstanding Initial Option or Initial RSUs granted to Executive under
Section 2.3(a) or Section 2.3(b) of this Agreement.
3.3    Termination for Cause; Resignation
The Company may terminate Executive’s services and this Agreement for Cause (as
defined in Appendix A), effective immediately upon notice of termination. Upon
termination of Executive’s employment for Cause, or upon Executive’s voluntary
separation from Employment without Good Reason (as defined in Appendix A), all
compensation described herein shall cease as of the termination date, and
Executive shall have no rights to any other compensation or payments under this
Agreement or otherwise, other than any Accrued Obligations.
3.4    Termination of Employment Without Cause or for Good Reason
(a)    If (1) the Company terminates Executive’s employment without Cause, or
(2) Executive resigns for Good Reason, before Executive completes twelve (12)
months of consecutive work for the Company (as measured from the Effective Date
of this Agreement), then Executive shall be entitled to receive the below
termination payments and benefits; provided, however, that this Section 3.4(a)
shall not apply to, and shall have no effect in connection with, any termination
to which Section 3.2 or Section 3.3 of this Agreement applies:
(i) any Accrued Obligations, payable in a lump sum on the next regularly
scheduled payroll date following the date on which Executive’s employment
terminated;
(ii) COBRA continuation coverage for Executive and his eligible dependents paid
in full by the Company, so long as Executive has not become actually covered by
the medical plan of a subsequent employer during any such month and is otherwise
entitled to COBRA continuation coverage, with such payments for up to a maximum
of six (6)





--------------------------------------------------------------------------------





months following the date of termination. After such period, Executive is
responsible for paying the full cost for any additional COBRA continuation
coverage to which Executive is then entitled;
(iii) payment of the second installment of the Signing Bonus described in
Section 2.2 of this Agreement, in a gross amount of Two Hundred Fifty Thousand
dollars ($250,000.00), within thirty (30) days from the date on which
Executive’s employment terminated; provided that, no payment shall be due under
this Section 3.4 (a)(iii) if the Company has already paid the second installment
of the Signing Bonus to Executive by the time of his separation from employment;
(iv) full accelerated vesting of any unvested outstanding Initial Option or
Initial RSUs granted to Executive under Section 2.3(a) or Section 2.3(b) of this
Agreement; and
(v) an extension of the time period during which Executive may exercise
Executive's then outstanding and vested Initial Option (taking into account the
accelerated vesting provided in this Section 3.4(a)), until the earlier of (A)
twelve (12) months from the date of termination, or (B) the latest date upon
which such Initial Option would have expired by its original terms under any
circumstances.
(b)    If (1) the Company terminates Executive’s employment without Cause, or
(2) Executive resigns for Good Reason on or after Executive completes twelve
(12) months of consecutive work for the Company (as measured from the Effective
Date of this Agreement), then Executive shall be entitled to receive the below
termination payments and benefits; provided, however, that this Section 3.4(b)
shall not apply to, and shall have no effect in connection with, any termination
to which Section 3.2 or Section 3.3 of this Agreement applies:
(i) any Accrued Obligations, payable in a lump sum on the next regularly
scheduled payroll date following the date on which Executive’s employment
terminated;
(ii) COBRA continuation coverage for Executive and his eligible dependents paid
in full by the Company, so long as Executive has not become actually covered by
the medical plan of a subsequent employer during any such month and is otherwise
entitled to COBRA continuation coverage, with such payments for up to a maximum
of six (6) months following the date of termination. After such period,
Executive is responsible for paying the full cost for any additional COBRA
continuation coverage to which Executive is then entitled;
(iii) an amount equal to six (6) months’ Salary, at the rate in effect
immediately prior to termination, payable to Executive in accordance with the
terms below (“Severance Payments”);
(iv) payment of the second installment of the Signing Bonus described in Section
2.2 of this Agreement, in a gross amount of Two Hundred Fifty Thousand dollars
($250,000.00), within thirty (30) days from the date on which Executive’s
employment terminated; provided that, no payment shall be due under this Section
3.4 (b)(iv) if the





--------------------------------------------------------------------------------





Company has already paid the second installment of the Signing Bonus to
Executive by the time of his separation from employment;
(v)     full accelerated vesting of any unvested outstanding Initial Option or
Initial RSUs granted to Executive under Section 2.3(a) or Section 2.3(b) of this
Agreement, and accelerated vesting by an additional twelve (12) months of any
other then outstanding equity-based awards that vest based on Executive’s
continued employment or service; and
(vi) an extension of the time period during which Executive may exercise
Executive's then outstanding and vested Initial Option (taking into account the
accelerated vesting provided in this Section 3.4(b)), until the earlier of (A)
twelve (12) months from the date of termination, or (B) the latest date upon
which such Initial Option would have expired by its original terms under any
circumstances.
(c)    As a condition to receiving the payments and benefits under this Section
3.4 other than the Accrued Obligations, Executive shall execute (and not revoke
within the applicable revocation period) a general release and waiver of all
claims against the Company, which release and waiver shall be in a form mutually
acceptable to the Company and Executive. Such release and waiver shall be
delivered to the Company no later than the date specified by the Company (which
date shall in no event be later than twenty-one (21) days or forty-five (45)
days, as applicable, after the date on which Executive is presented with the
terms of the release and waiver). In addition, payment of the amounts and
benefits under this Section 3.4, other than the Accrued Obligations, are
contingent on Executive’s full and continued compliance with the Company’s
Confidentiality Agreement, as the same may be amended from time to time.
(d)    Notwithstanding the foregoing, termination of employment by Executive
will not be for Good Reason unless (1) Executive notifies the Company in writing
of the existence of the condition which Executive believes constitutes Good
Reason within thirty (30) days of the initial existence of such condition (which
notice specifically identifies such condition), (2) the Company fails to remedy
such condition within thirty (30) days after the date on which it receives such
notice (the “Remedial Period”), and (3) Executive actually terminates employment
within thirty (30) days after the expiration of the Remedial Period and before
the Company remedies such condition. If Executive terminates employment before
the expiration of the Remedial Period or after the Company remedies the
condition (even if after the end of the Remedial Period), then Executive’s
termination will not be considered to be for Good Reason.
(e) Subject to Section 3.4(c), Severance Payments under Section 3.4(b)(iii)
shall be paid to Executive through the Company’s normally scheduled payroll
during the six (6) month period commencing within sixty (60) days following the
date on which Executive’s employment was terminated without Cause or Executive
resigned for Good Reason; provided, however, that in the event such sixty
(60) day period begins in one taxable year of Executive and ends in a second
taxable year of Executive, the Company shall not make any Severance Payments to
Executive until the second taxable year. Each such





--------------------------------------------------------------------------------





payment shall be treated as a separate payment for purposes of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), including the rules
and regulations thereunder (“Code Section 409A”). Notwithstanding the foregoing,
if any payments and benefits payable pursuant to Section 3.4(b) constitute a
“deferral of compensation” subject to Code Section 409A (after taking into
account, to the maximum extent possible, any applicable exemptions), then the
applicable provisions of Section 13 hereof shall apply.
4.
ASSIGNMENT

This Agreement is personal to Executive and shall not be assignable by
Executive. The Company may assign its rights hereunder to (a) any successor
employer; (b) any other corporation resulting from any merger, consolidation or
other reorganization to which the Company is a party; (c) any other corporation,
partnership, association or other person to which the Company may transfer all
or substantially all of the assets and business of the Company existing at such
time; or (d) any subsidiary, parent or other affiliate of the Company. All of
the terms and provisions of this Agreement shall be binding upon and shall inure
to the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.
5.
AMENDMENTS IN WRITING

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, or consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by the Company
and Executive, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given. No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by the Company and Executive.
6.
NOTICES

Every notice relating to this Agreement shall be in writing and shall be given
by personal delivery, by a reputable same-day or overnight courier service
(charges prepaid), by registered or certified mail (postage prepaid, return
receipt requested) or by facsimile to the recipient with a confirmation copy to
follow the next day to be delivered by personal delivery or by a reputable
same-day or overnight courier service to the appropriate party’s address or fax
number below (or such other address and fax number as a party may designate by
notice to the other parties):
If to the Company:
Zillow, Inc.

1301 Second Avenue, Floor 31
Seattle, Washington 98101
Email: legal@zillowgroup.com





--------------------------------------------------------------------------------





Attn: General Counsel
If to the Executive:
Arik Prawer

(to address most recently on file with Company)
7.
APPLICABLE LAW

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of Washington, without regard to any
rules governing conflicts of laws.
8.
ENTIRE AGREEMENT

This Agreement, on and as of the Effective Date, constitutes the entire
agreement between the Company and Executive with respect to the subject matter
hereof, and all prior or contemporaneous oral or written communications,
understandings or agreements between the Company and Executive with respect to
such subject matter are hereby superseded in their entirety, except as otherwise
provided herein. Executive expressly acknowledges that he has contemporaneously
executed, and is bound by, the Confidentiality Agreement and Arbitration
Agreement, during and after his employment with Company.
9.
SEVERABILITY

If any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.
10.
WAIVERS

No delay or failure by any party hereto in exercising, protecting, or enforcing
any of its rights, titles, interests, or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver thereof.
The express waiver by a party hereto of any right, title, interest, or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or circumstance. All rights and remedies shall be cumulative
and not exclusive of any other rights or remedies.
11.
HEADINGS

All headings used herein are for convenience only and shall not in any way
affect the construction of, or be taken into consideration in interpreting, this
Agreement.





--------------------------------------------------------------------------------





12.
COUNTERPARTS

This Agreement, and any amendment or modification entered into pursuant to
Section 5 hereof, may be executed in any number of counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute one and the same
instrument.
13.
CODE SECTION 409A

The Company makes no representations or warranties to Executive with respect to
any tax, economic or legal consequences of this Agreement or any payments or
other benefits provided hereunder, including without limitation under Code
Section 409A, and no provision of this Agreement shall be interpreted or
construed to transfer any liability for failure to comply with Code Section 409A
from Executive or any other individual to the Company or any of its affiliates.
Executive, by executing this Agreement, shall be deemed to have waived any claim
against the Company and its affiliates with respect to any such tax, economic or
legal consequences. However, the parties intend that this Agreement and the
payments and benefits provided hereunder be exempt from the requirements of Code
Section 409A, and the rules and regulations issued thereunder, to the maximum
extent possible, whether pursuant to the short-term deferral exception described
in Treasury Regulation Section 1.409A-1(b)(4), the involuntary separation pay
plan exception described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or
otherwise. To the extent Code Section 409A is applicable to this Agreement, the
parties intend that this Agreement and any payments and benefits hereunder
comply with the deferral, payout and other limitations and restrictions imposed
under Code Section 409A so as to avoid the imputation of any tax, penalty or
interest under Code Section 409A. Notwithstanding anything herein to the
contrary, this Agreement shall be construed, interpreted, operated and
administered in a manner consistent with such intentions. Without limiting the
generality of the foregoing, and notwithstanding any other provision of this
Agreement to the contrary:
(a)    To the extent Code Section 409A is applicable to this Agreement, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of amounts or benefits
upon or following a termination of employment unless such termination
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder (a “Separation from Service”), and, for
purposes of any such provision of this Agreement, references to “terminate,”
“termination,” “termination of employment,” “resigns” and like terms shall mean
Separation from Service.
(b)    If Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of Executive’s Separation from
Service, Executive shall not be entitled to any payment or benefit on account of
Executive’s Separation from Service, until the earlier of (1) the date which is
six (6) months after Executive’s Separation from Service for any reason other
than death, or (2) the date of Executive’s death. The provisions of this
paragraph shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Code Section 409A on





--------------------------------------------------------------------------------





Executive. Any amounts otherwise payable to Executive upon or in the six (6)
month period following Executive’s Separation from Service that are not so paid
by reason of this Section 13(b) shall be paid (without interest) as soon as
practicable (and in all events within thirty (30) days) after the date that is
six (6) months after Executive’s Separation from Service (or, if earlier, as
soon as practicable, and in all events within thirty (30) days, after the date
of Executive’s death).
IN WITNESS WHEREOF, the parties have executed and entered into this Agreement on
the date first set forth above.
ARIK PRAWER
 
 
 
 
 
 
 
 
/s/ ARIK PRAWER
 
 
 
 
ZILLOW, INC.
 
 
 
 
By
/s/ SPENCER M. RASCOFF
 
 
 
 
Its
Chief Executive Officer




































--------------------------------------------------------------------------------





APPENDIX A
DEFINITIONS
Capitalized terms used below that are not defined in this Appendix A have the
meanings set forth in the Executive Employment Agreement (“Agreement”) to which
this Appendix A is attached. As used in the Agreement.
1.    “Cause” means the occurrence of one or more of the following events:
(a) willful misconduct, insubordination or dishonesty in the performance of
Executive’s duties or a knowing and material violation of the Company’s policies
and procedures in effect from time to time which results in a material adverse
effect on the Company;
(b) the continued failure of Executive to satisfactorily perform his duties
after receipt of written notice that identifies the areas in which Executive’s
performance is deficient; provided that, only for purposes of determining
whether Executive is entitled to any benefit under Sections 3.4(a)(iii) through
3.4(a)(v), 3.4(b)(iv) through 3.4(b)(vi) of this Agreement, this subsection (b)
shall be replaced with “Executive’s willful neglect of duties;”
(c) willful actions in bad faith or intentional failures to act in good faith by
Executive with respect to the Company that materially impair the Company
business, goodwill or reputation;
(d) conviction of Executive of a felony or misdemeanor, conduct by Executive
that the Company reasonably believes violates any statute, rule or regulation
governing the Company, or conduct by Executive that the Company reasonably
believes constitutes unethical practices, dishonesty or disloyalty and that
results in a material adverse effect on the Company;
(e) current use by Executive of illegal substances; or
(f) any material violation by Executive of this Agreement or the Company’s
Confidential Information, Inventions, Nonsolicitation and Noncompetition
Agreement.
2.    “Good Reason” means that Executive, without Executive’s express, written
consent, has:
(a)    incurred a material reduction in Executive’s annual Salary or bonus
opportunity (except for reductions in connection with a general reduction in
annual Salary for all executives of the Company by an average percentage that is
not less than the percentage reduction of Executive’s annual Salary);
(b)    suffered a material breach of this Agreement by the Company;
(c)    incurred a material reduction in authority, duties or responsibilities at
the Company, although Executive’s anticipated transition to a new role or title
with a future entity as noted in Recital E in the Agreement shall not trigger
this provision; or
(d)    been required to relocate more than fifty (50) miles from Executive’s
residence located in the Los Angeles area, or in the event the parties mutually
agree that Executive would reside elsewhere, Executive’s then current place of





--------------------------------------------------------------------------------





residence, in order to continue to perform the duties and responsibilities of
Executive’s position (not including customary travel as may be required by the
nature of Executive’s position).





